Nomura Home Equity Loan, Inc. v Nomura Credit & Capital, Inc. (2015 NY Slip Op 07427)





Nomura Home Equity Loan, Inc. v Nomura Credit & Capital, Inc.


2015 NY Slip Op 07427


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Sweeny, Acosta, Kapnick, JJ.


653783/12 -651124/13 -652614/12 15527 650337/13 -2 15526 15525 15524

[*1] Nomura Home Equity Loan, Inc., Series 2006-FM2, by HSBC Bank USA, National Association, solely in its capacity as Trustee, Plaintiff-Respondent-Appellant,
vNomura Credit & Capital, Inc., Defendant-Appellant-Respondent.
Nomura Home Equity Loan, Inc., Series 2007-3, by HSBC Bank USA, National Association, solely in its capacity of Trustee, Plaintiff-Respondent-Appellant,
-against-vNomura Credit & Capital, Inc., Defendant-Appellant-Respondent.
Nomura Asset Acceptance Corporation Mortgage Pass-Through Certificates, Series 2006-AF 2, by HSBC Bank USA, National Association, as Trustee, Plaintiff-Appellant-Respondent,
-against-vNomura Credit & Capital, Inc., Defendant-Respondent-Appellant.
Nomura Home Equity Loan, Inc., Home Equity Loan Trust, Series
by HSBC Bank USA, National Association, as Trustee, Plaintiff-Appellant-Respondent,
-against- [*2]vNomura Credit & Capital, Inc., Defendant-Respondent-Appellant.

Shearman & Sterling LLP, New York (Agnès Dunogué of counsel), for Nomura Credit & Capital, Inc., appellant-respondent/respondent-appellant.
Holwell Shuster & Goldberg LLP, New York (Michael S. Shuster counsel), for Nomura Asset Acceptance Corporation Mortgage Pass-Through Certificates, Series 2006-AF2, by HSBC Bank USA, National Association, as Trustee, and Nomura Home Equity Loan, Inc., Home Equity Loan Trust, Series 2007-2, by HSBC Bank USA, National Association, as Trustee, appellants-respondents.
Kasowitz, Benson, Torres & Friedman LLP, New York (Christopher P. Johnson of counsel), for Nomura Home Equity Loan, Inc., Series 2006-FM2, by HSBC Bank USA, National Association, solely in its capacity as Trustee, and Nomura Home Equity Loan Inc., Series 2007-3, by HSBC Bank USA, National Association, solely in its capacity as Trustee, respondents-appellants.
	


Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered July 18, 2014 in 2006-FM2  (No. 15524), modified, on the law, to deny the motion as to the third cause of action, and otherwise affirmed, without costs. Order, same court and Justice, entered on or about July 18, 2014 in 2007-3  (No. 15525), modified, on the law, to deny the motion as to the third cause of action, and otherwise affirmed, without costs. Order, same court and Justice, entered July 22, 2014 in 2006-AF2  (No. 15526), modified, on the law, to permit plaintiffs to seek damages on the first cause of action for breach of the No Untrue Statement Provision (section 7 of the MLPA) and for failure to give prompt written notice after discovering material breaches of [*3]the representations and warranties in section 8 of the MLPA, and otherwise affirmed, without costs. Order, same court and Justice, entered July 22, 2014 in 2007-2  (No. 15527), modified, on the law, to permit plaintiffs to seek damages on the first cause of action for breach of the No Untrue Statement Provision (section 7 of the MLPA) and for failure to give prompt written notice after discovering material breaches of the representations and warranties in section 8 of the MLPA, and otherwise affirmed, without costs.
Opinion by Sweeny, J. All concur
Order filed.